DETAILED ACTION
This Office action is in response to the application filed on May 10, 2021.
Claims 21-40 are pending.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the reasons noted in parent application 16/863896 (US Patent No. 11,005,727), Malloy et al. (US 2011/0145715)(“Malloy”) teaches the idea of displaying aggregate error data (e.g., “%SlowPages”, “%HTTP 400s”, etc.) associated with a plurality of HTTP requests to a family of websites, wherein the aggregate data is displayed in relation to an abbreviated URL which allows for easier user recognition when viewing the aggregate error data (see Fig. 5, and ¶0101).
However, the prior art does not teach or render obvious, before the earliest effective filing date of Applicant’s claimed invention, in the specific combinations and manner recited within the claims, the features of:
“…receiving, on a graphical user interface (“GUI”), a selection of multiple hosts that receive network requests;
for the selected hosts, retrieving stored network requests and grouping the network requests according to abbreviated uniform resource locators (“URLs”) of the network requests;
displaying, on the GUI, network errors corresponding to the abbreviated URLs; and
displaying, on the GUI, a visual overlay that compares network errors for the selected hosts, wherein the comparison includes overlapping chart information visually representing the relative network errors of first and second cycles, and wherein the second cycle is a past time period compared to the first cycle.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441